In an action to recover damages for personal injuries, the infant plaintiff appeals from an order of the Supreme Court, Kings County (Schmidt, J.), dated August 18, 2000, which directed her to submit to a physical examination.
Ordered that the order is affirmed, with costs.
The Supreme Court providently exercised its discretion in directing the infant plaintiff to submit to a physical examination (see, Law v City of New York, 250 AD2d 540; Fitzgerald v Avidon, 222 AD2d 335; Dominguez v Manhattan & Bronx Surface Tr. Operating Auth., 168 AD2d 376; Williams v Long *451Is. Coll. Hosp., 147 AD2d 558). Bracken, J. P., Santucci, Altman and Florio, JJ., concur.